DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Examiner states for the record that no Information Disclosure Statement is presently filed in this application. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 includes, among other things:
determining that the system volume and the data volume are associated with a specific volume group, wherein the specific volume group defines an exclusive relationship between the system volume and the data volume within the container;
assigning a data role to the data volume and a system role to the system volume based on the exclusive relationship defined by the specific volume group;

Claim 9 includes, among other things:
store an attribute with the source path in the system volume that indicates the source path of the system volume is the link to the target path of the data volume;  
store a reference from the target path in the data volume to the source path in the system volume; and 
verify an origination of a request to perform an operation using the reference and the attribute.

Claim 15 includes, among other things:
determining whether the target path is associated with a reference to a source path in a system volume of the container; and 
responsive to determining that the target path is associated with the reference to the source path, determining whether the source path comprises an attribute that indicates the source path in the system volume is a link to the target path in the data volume.

Claims 2-8, 10-14, and 16-20 inherit the allowable subject matter of a corresponding independent claim, and as such, are allowable for the same reasons shown above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



12 February 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139